DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

2.	Claims 1-20 are pending upon entry of Applicant's amendment filed on 12/20/20.

Claims 15 stand withdrawn from further consideration by the Examiner under 37 CFR 1.142 as being drawn to a nonelected species.

Claims 1-14 and 16-20 are being examined in the instant application.

3. 	  No IDS is of record. 

4.	The specification in p. 21-22 lists number of references.  Applicant is required to submit the references in IDS and provide copies of non-patent literature and foreign patent documents.

5.	IN light of Applicant’s amendment to the claims filed on 12/20/20, the rejections under 35 U.S.C. 112 second paragraph and 35 U.S.C. 102 (a)(1)(2) (see sections 7-8 and 11 of the office action mailed on 7/21/20) have been withdrawn.

The currently amended claims limit the concentrations of the antibody to “less than about 0.1mg/ml”.

6.	Applicant’s request for rejoinder of method claim 15 upon allowance of product claims has been acknowledged.

7.	The following rejection remains.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-14 and 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over WO2016/048938 (of record) in view of U.S. Pub. 2008/0071063 (of record) and U.S. Pat. 8,025,915 (of record) for the reasons set forth in the office action mailed on 7/21/20.

The typographic error in the previously cited WO2016/004838 has been corrected to WO2016/048938 (note provided foreign documents on 7/21/20).

The ‘938 publication teaches pharmaceutical antibody compositions comprising bispecific CD3xCD19 of doses of 5ug, 10ug, 15ug, 25ug or 50ug (p. 57) at concentrations of 1ug/ml-100ug/ml ([162], p.58) in the presence of excipients in sealed container (p. 54-58).  Claims 1-7 are generic to claim 8-14 and included in this rejection.

Also, claims 19-20 are included in this rejection as the DART ([0020, 0088]) is considered duvortuximab (see p. 8-11 of the instant application).


The ‘063 publication teaches Fc antibody formulations at antibody concentration of about 1mg/ml with 1-40mM histidine buffer and 0.2% polysorbate 20 at pH 6.5 ([0070]).  The ‘063 publication further teaches that the antibodies are packaged in ampoules, disposable syringes and vials ([0220]) in the presence of EDTA.  The specific containers recited in claim 4 is being depended on claim 1 for “means with a coating”, the prior art ampoules and syringes will inherently provide coatings and meets the claimed limitation.

In addition, the ‘063 publication teaches that the antibody formulation also contains histidine, sucrose and polysorbate (claims 1-24) and the formulation is suitable for various antibody targets including CD3 or CD19 (claim 11).  The antibody formulation reduces aggregates ([0089-0095]).

Likewise, the ‘915 patent teaches method of utilizing silicone coating in various pharmaceutical drug containers to prevent adsorption of drug to the containers and prevents loss of active pharmaceutical ingredients (col. 1-5).  The ‘915 patent further teaches that the silicon coating is suitable for glass, ampoules and plastic containers (claims 1-15).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize stabilizing antibody compositions that are suitable for CD3 including histidine, polysorbate, sugar and EDTA as taught by the ‘063 publication and silicon coating method taught by the ‘915 patent to the bispecific antibody comprising CD3 and CD19 composition of 5-50ug dosage as taught by the ‘938 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of known antibody excipients that are suitable for CD3 antibody would stabilize CD3 bispecific antibody and the siliconizing method of pharmaceutical container would prevent loss of active ingredients for pharmaceutical drugs.  The methods and/or 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 12/20/20 has been fully considered but they were not persuasive.

Applicant has asserted that the combination of the references is not obvious as the ‘938 publication teaches away from adding additional excipients and the ‘063 publication does not teach low dose concentrations of antibody that is required by the current amendment.

However, unlike Applicant’s assertion, the ‘938 publication allows addition of pharmaceutically acceptable carriers with CD3xCD19 antibody ([153-155]) including histidine buffer. The teachings of the ‘063 publication should provide reasonable expectation of success for the claimed invention as it includes the concentration of antibody about 1mg/ml.

One cannot show nonobviousness by attacking references individually where the rejection is based on combinations of references.  See MPEP2145.

Therefore, the combination of the references remains obvious and the rejection is maintained herein.

11.	The following new grounds of rejections are necessitated by Applicant’s amendment filed on 12/21/20.

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by WO2014/141152 (newly cited).

The ‘152 publication teaches CD3 antibody formulations at antibody concentration of about 20ug/ml- 0.01mg/ml with 1-40mM histidine buffer and 0.2% polysorbate 20 at pH 6.5 (p. 12, claims 16-28)  The ‘152 publication further teaches that the antibodies are packaged in bags in the presence of EDTA (p. 13-14) with PVC material (e.g. coating).

In addition, the ‘063 publication teaches that the antibody formulation also contains histidine, sucrose and polysorbate (claims 16-28). Therefore, the prior art teachings anticipate the claimed invention.

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

15.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2014/141152 (newly cited), U.S. Pub. 9,518,129 (newly cited) or U.S. Pat. 7,879,985 in view of WO2016/048938 (of record) and U.S. Pat. 8,025,915 (of record).

The teachings of the ‘152 publication have been discussed, supra.

The disclosure of the ‘152 publication differs from the instant claimed invention in that it does not teach the use ichorucumab. NKG2D antibody, CD3xCD19 antibodies as in claims 16-20 of the instant application. 

The 129 paten teaches ichorcumab antibodies and use.

Likewise, the ‘987 patent teaches NKG2D antibodies and the use. 

The ‘938 publication teaches pharmaceutical antibody compositions comprising bispecific CD3xCD19 of doses of 5ug, 10ug, 15ug, 25ug or 50ug (p. 57) at concentrations of 1ug/ml-100ug/ml ([162], p.58) in the presence of excipients in sealed container (p. 54-58).  Claims 1-7 are generic to claim 8-14 and included in this rejection.  The antibodies read on DART of durvotuximab.

Likewise, the ‘915 patent teaches method of utilizing silicone coating in various pharmaceutical drug containers to prevent adsorption of drug to the containers and prevents loss of active pharmaceutical ingredients (col. 1-5).  The ‘915 patent further teaches that the silicon coating is suitable for glass, ampoules and plastic containers (claims 1-15).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize stabilizing antibody compositions that are suitable for CD3 including histidine, polysorbate, sugar and EDTA as taught by the ‘152 publication and silicon coating method 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of known antibody excipients that are suitable for CD3 antibody would stabilize CD3 bispecific antibody and the siliconizing method of pharmaceutical container would prevent loss of active ingredients for pharmaceutical drugs.  The methods and/or excipients known to stabilize CD3 antibody would enhance overall stability of the bispecific antibody comprising CD3xCD19.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

16.  	No claims are allowable.

17.	      Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patent Examiner
Technology Center 1600
February 12, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644